                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

CARRIE D. RANDA,                              )
                       Plaintiff,             )
                                              )
v.                                            )       JUDGMENT
                                              )       No. 5:18-CV-19-FL
WILLIAM P. BARR,                              )
Attorney General of the United States         )
Department of Justice                         )
                      Defendants.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendant’s motion for summary judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 12, 2020, and for the reasons set forth more specifically therein, that defendant’s motion for
summary judgment is granted.

This Judgment Filed and Entered on August 12, 2020, and Copies To:
Joseph E. Zeszotarski, Jr. / John P. O’Hale (via CM/ECF Notice of Electronic Filing)
 Daniel P. Shean / Garry D. Hartlieb (via CM/ECF Notice of Electronic Filing)

August 12, 2020                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 5:18-cv-00019-FL Document 142 Filed 08/12/20 Page 1 of 1
